DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Applicant’s communications filed on 6/3/2021.
Claims 1-20 are pending. Claims 1, 9, and 15 are independent.

Response to Amendments
The rejections to claims 1-20 as being indefinite under 35 U.S.C. 112(b) as recited in the previous Office action are withdrawn as overcome and/or moot in light of the amendments filed 6/3/2021. Particularly, the ‘prefetching’ in the independent claims has been clarified and the antecedent basis issue in claim 13 has been corrected. However, note that these amendments have also introduced further indefiniteness as stated in the new 112(b) rejections below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor, or for pre-AIA  applicant, regards as the invention.
Regarding claim 1, the claim recites on lines 7-8 “while processing data from a first column … “ However it is unclear and indefinite as to what “processing” this encompasses. Specifically, while there 
Further regarding claim 1, the claim recites on lines 4-6, “determining a plurality of sets of adjacent columns … comprising grouping one or more immediately adjacent columns into a respective set of the plurality of sets of adjacent columns.” It is unclear and indefinite what the scope of the term “adjacent” represents here and whether the sets are adjacent to one another, or the columns comprising the sets are adjacent to one another within each set. It is unclear if a group must comprise all adjacent columns, or if only some adjacent columns may be included and divided in some other fashion. It is also unclear if “adjacent” refers to the columns location in some unclaimed table, the physical location on disk, or some other measure. That is, two columns can be adjacent in a table, but physically stored in a fragmented location. Or two columns could be disjoint in the table, or in two different tables, but stored adjacently in the physical storage disk. Moreover, since a ‘set of adjacent columns’ can explicitly comprise “one … immediately adjacent column…” it is unclear and indefinite what “adjacent” means with respect to one single column. This would appear to encompass ‘sets’ where each set is composed of an ‘individual column’ such that the sets/grouping is simply identification of the individual columns themselves. Thus, the scope of the claim is indefinite. Examiner would suggest 
Further regarding claim 1, the claim recites on lines 9-10 “prefetching data from a second set of the plurality of sets of adjacent columns”. However, the scope of such limitation is unclear and indefinite as the claim does not recite or require any specific “second set … of adjacent columns.” For instance, if a query on the database specified columns 1, 2, and 3, one possible interpretation is that those columns are all ‘adjacent’ in the table and would be determined to comprise a first set of adjacent columns. However, when the operations reach the limitation in lines 8-10 of “while processing…” there is an alternative limitation of “prefetching data from one or more columns of the first set” … “or prefetching data from a second set … of adjacent columns.” In such a case as the second alternative, it is unclear and indefinite what “second set … of adjacent columns” exists to be prefetched. Therefore, the scope of the claim is indefinite. Examiner would suggest applicant clarify the composition of the query and groupings of claims, as in the specification at [0044] describing a query for a specific projection of a first set of adjacent columns and a second set of adjacent columns, determining the groupings of such adjacent columns, and then prefetching in relation to the clarified scope of the groups required by the query including explicitly a first and second set/group.

Dependent claims 2-8 inherit the same rejection as in their parent claim 1.
Independent claims 9 and 15 recite the same or equivalent limitations as in claim 1 and are rejected under 35 U.S.C. 112(b) as being indefinite for the same reasons as given with respect to claim 1.
Dependent claims 10-14 and 16-20 inherit the same rejection as in their respective parent claims 9 or 15.
Response to Arguments
Applicant's arguments filed 6/3/2021 have been fully considered but they are not persuasive.

Regarding the amended independent claims, the cited portions of Birnbaum do not disclose a plurality of columns accessed by the database query. Specifically, the requested blocks prefetched are before the query process has explicitly requested such data. Thus, in Birnbaum any grouping or prefetching is not in relation to “columns accessed by the database query” as recited in the amended independent claims.
Examiner respectfully disagrees. Birnbaum as in col. 11:32-67 describes explicitly a query requesting adjacent columns as “a query Q may determine a result based on values from column A, column B, and column C.” This further includes “performs prefetching” as in col. 11:47 for as in col. 11:50-67 “queries processing data from one or more columns” and prefetches “future reads for each column.” Thus, Birnbaum explicitly teaches the prefetching is for columns accessed/included in a database query. Therefore, applicant’s arguments to the contrary are not persuasive. See also col. 10:20-67.

Further, regarding the amended independent claims, the cited portions of Birnbaum do not disclose grouping one or more immediately adjacent columns into respective sets of the plurality of sets of adjacent columns. Birnbaum is silent as to such and thus cannot teach “prefetching data from one or more other columns from the first set of adjacent columns, or prefetching data from a second set of the plurality of sets of adjacent columns.”
Applicant’s arguments with respect to the independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new reference has been applied to teach this specified grouping aspect as now claimed. To the extent Birnbaum is maintained, Examiner would note that Birnbaum as in col. 11:32-67 .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 9-10, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Birnbaum et al., U.S. Patent No. 9,058,357 (hereinafter Birnbaum) in view of Franke et al., U.S. Patent Pub. No. 2012/0084278 (hereinafter Franke).

Regarding claim 1, Birnbaum in the analogous art of prefetching strategies for columnar data blocks teaches:
A method for prefetching data in a database, the method comprising: (See Birnbaum Abstract, claim 1, Fig. 8, and col. 11:44-47 wherein the invention is embodied as a computer implemented method for prefetching data).
receiving a database query on the database; (See Birnbaum Fig. 8, block 810 and col. 11:29-55 wherein a database query is received. See also col. 5:40-46, col. 10:32-43).
determining a plurality of sets of adjacent columns accessed by the database query, (See Birnbaum col. 11:1-67 wherein upon initial request for a column block, prefetcher data structures are 
while processing data from a first column of a first set of the plurality of sets of adjacent columns, prefetching data from one or more other columns of the first set of adjacent columns, or prefetching data from a second set of the plurality of sets of adjacent columns. (First, note this is an alternative limitation and only one alternative need be shown to meet the claim. Here Birnbaum teaches the first alternative of other columns prefetched while processing a first column. See Birnbaum col. 11:30-67 wherein a query for a set of adjacent columns A, B, and C, is processed and a set of query processes running the query (i.e. while the query is running) reads future columns (i.e. other columns of the first set) as prefetching particularly col. 11:67 wherein the determined column blocks are prefetched before the query requests those blocks for each column in the set, which is at least prefetching data from another column of the first set. See further col. 10: 19-67 wherein “when a scan of a column begins” (i.e. while processing) begins prefetching blocks. See also col. 7:14-15, col. 7:60-65, col. 5:20-31, and col. 11:15-28 describing prefetching of the specified blocks. See further col. 13:5-27 prefetching only blocks query is interested in. Note as in col. 11:54-63 and 12:1-10 the prefetcher can be established per 
Birnbaum does not explicitly teach determining groupings of adjacent columns as:
comprising grouping one or more immediately adjacent columns into a respective set of the plurality of sets of adjacent columns; and (But note Birnbaum as in col. 10:43-45 wherein there is generally a unique identifier for a scan process which is a grouping of columns for query, col. 10: 64-67 wherein the series of requests are for a particular slice/group of columns, and as in col. 11:32-35 there is a determined first group of adjacent columns A, B, and C within a query that are processed including prefetching, but not explicitly determining a grouping as respective sets or any second sets).
However, Franke in the analogous art grouping query columns for scanning teaches: comprising grouping one or more immediately adjacent columns into a respective set of the plurality of sets of adjacent columns; and (See Franke [0029] and [0032]-[0034] wherein grouping decision is made a dispatched work sent to query engine, including for a column store “consecutive records” (i.e. adjacent columns) are partitioned into scan sharing groups of working size with other columns that need to be read (i.e. accessed by the query) which is creating respective sets (i.e. the scan groups) of adjacent/consecutive columns. This includes as in [0021] such being logically connected by adjacency. See also [0038]-[0039] describing boundaries as adjacent/sequential columns for groups. See further [0047], [0053], and [0058], group identified for query columns, determining groups for columns of queries).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Franke with the teachings of Birnbaum. One having ordinary skill in the art would have been motivate to combine the column grouping for scanning as in Franke with the specific column based adjacent/sibling block prefetching strategy for query processing as in Birnbaum in order to reduce latency and improve performance with higher throughput. See Franke 

Regarding claim 2, Birnbaum in view of Franke as applied above to claim 1 further teaches:
The method of claim 1, wherein the database query comprises a plurality of projections of columns, and the plurality of sets of adjacent columns are determined according to plurality of projections of columns. (See Birnbaum col. 11:29-67 wherein the database query comprises projections of a plurality columns, as for example columns A, B, and C and the determined column blocks to prefetch are based on the sibling/following/adjacent to the determined projections of columns. See also col. 7:53-65).

Regarding claim 3, Birnbaum in view of Franke as applied above to claim 1 further teaches:
The method of claim 1, wherein the database query comprises a scan operation. (See Birnbaum Abstract, col. 7:65, col. 10:41-52, col. 11:23-25, col. 13:37-38 wherein the database query comprises a scan operator).

Regarding claim 9, Birnbaum in the analogous art of prefetching strategies for columnar data blocks teaches:
A database system, comprising: (See Birnbaum Abstract, Fig. 5, and col. 11:44-47 wherein the invention is embodied as a database system).
a memory storing a set of instructions; and (See Birnbaum Fig. 5 and col. 7:1-22 and col.16:9-36 wherein the system includes a memory storing instructions for the invention).
a processor configured to execute the set of instructions to cause the database system to: (See Birnbaum Fig. 5 and col. 7:1-22 and col.16:9-36 wherein the system includes a processor to execute the stored instructions for the invention).
receiving a database query on the database; (See Birnbaum Fig. 8, block 810 and col. 11:29-55 wherein a database query is received. See also col. 5:40-46, col. 10:32-43).
determining a plurality of sets of adjacent columns accessed by the database query, (See Birnbaum col. 11:1-67 wherein upon initial request for a column block, prefetcher data structures are planned and determines that a set of column blocks following (i.e. adjacent) to the requested block are likely to be requested and selected for prefetching. This includes as in col. 11:32-60 a plurality of adjacent columns (A, B, and C) are accessed by a query Q. and fetchers and prefetcher are established for these adjacent columns. Note that columns A, B, and C are inherently adjacent and determined to be accessed by the query, the claim specifies determining the columns accessed, not necessarily determining their adjacency. See further col. 7:13-32 and col. 7:53-65 wherein based on data fetched/required for query determining data to prefetch including blocks of columns that are “expected to be required soon” and determined based on selecting to prefetch “sibling” block columns that are “adjacent” to the current column block are determined as likely to be needed and selected for prefetching. See also col. 13:5-27).
while processing data from a first column of a first set of the plurality of sets of adjacent columns, prefetching data from one or more other columns of the first set of adjacent columns, or prefetching data from a second set of the plurality of sets of adjacent columns. (First, note this is an alternative limitation and only one alternative need be shown to meet the claim. Here Birnbaum teaches the first alternative of other columns prefetched while processing a first column. See Birnbaum col. 
Birnbaum does not explicitly teach determining groupings of adjacent columns as:
comprising grouping one or more immediately adjacent columns into a respective set of the plurality of sets of adjacent columns; and (But note Birnbaum as in col. 10:43-45 wherein there is generally a unique identifier for a scan process which is a grouping of columns for query, col. 10: 64-67 wherein the series of requests are for a particular slice/group of columns, and as in col. 11:32-35 there is a determined first group of adjacent columns A, B, and C within a query that are processed including prefetching, but not explicitly determining a grouping as respective sets or any second sets).
However, Franke in the analogous art grouping query columns for scanning teaches: comprising grouping one or more immediately adjacent columns into a respective set of the plurality of sets of adjacent columns; and (See Franke [0029] and [0032]-[0034] wherein grouping decision is made a dispatched work sent to query engine, including for a column store “consecutive records” (i.e. adjacent columns) are partitioned into scan sharing groups of working size with other columns that need to be read (i.e. accessed by the query) which is creating respective sets (i.e. the scan groups) of adjacent/consecutive columns. This includes as in [0021] such being logically connected by adjacency. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Franke with the teachings of Birnbaum. One having ordinary skill in the art would have been motivate to combine the column grouping for scanning as in Franke with the specific column based adjacent/sibling block prefetching strategy for query processing as in Birnbaum in order to reduce latency and improve performance with higher throughput. See Franke [0007]-[00011], [0024], and [0034]. Specifically, the combination of Franke’s grouping for query column processing with column processing and prefetching as in Birnbaum would be motivated to avoid prefetch overloading and stalling queries based on block faults from cache fills during prefetching. The grouping allows for the query processing to share scans within a contiguous partition for prefetching operations, which reduces overall scan time and improves the efficiency of fetching and prefetching within Birnbaum.

Regarding claim 10, Birnbaum in view of Franke as applied above to claim 9 further teaches:
The database system of claim 9, wherein the database query comprises a plurality of projections of columns, and the plurality of sets of adjacent columns are determined according to the plurality of projections of columns. (See Birnbaum col. 11:29-67 wherein the database query comprises projections of a plurality columns, as for example columns A, B, and C and the determined column blocks to prefetch are based on the sibling/following/adjacent to the determined projections of columns. See also col. 7:53-65).



A non-transitory computer readable medium that stores a set of instructions that is executable by one or more processors of a database system to cause the database system to initiate a method comprising: (See Birnbaum col. 16:17-36 and claims 12/24 wherein the invention is embodied as a computer readable medium storing instructions executable by the one or more processors for the invention).
receiving a database query on the database; (See Birnbaum Fig. 8, block 810 and col. 11:29-55 wherein a database query is received. See also col. 5:40-46, col. 10:32-43).
determining a plurality of sets of adjacent columns accessed by the database query, (See Birnbaum col. 11:1-67 wherein upon initial request for a column block, prefetcher data structures are planned and determines that a set of column blocks following (i.e. adjacent) to the requested block are likely to be requested and selected for prefetching. This includes as in col. 11:32-60 a plurality of adjacent columns (A, B, and C) are accessed by a query Q. and fetchers and prefetcher are established for these adjacent columns. Note that columns A, B, and C are inherently adjacent and determined to be accessed by the query, the claim specifies determining the columns accessed, not necessarily determining their adjacency. See further col. 7:13-32 and col. 7:53-65 wherein based on data fetched/required for query determining data to prefetch including blocks of columns that are “expected to be required soon” and determined based on selecting to prefetch “sibling” block columns that are “adjacent” to the current column block are determined as likely to be needed and selected for prefetching. See also col. 13:5-27).
while processing data from a first column of a first set of the plurality of sets of adjacent columns, prefetching data from one or more other columns of the first set of adjacent columns, or prefetching data from a second set of the plurality of sets of adjacent columns. (First, note this is an alternative limitation and only one alternative need be shown to meet the claim. Here Birnbaum teaches the first alternative of other columns prefetched while processing a first column. See Birnbaum col. 11:30-67 wherein a query for a set of adjacent columns A, B, and C, is processed and a set of query processes running the query (i.e. while the query is running) reads future columns (i.e. other columns of the first set) as prefetching particularly col. 11:67 wherein the determined column blocks are prefetched before the query requests those blocks for each column in the set, which is at least prefetching data from another column of the first set. See further col. 10: 19-67 wherein “when a scan of a column begins” (i.e. while processing) begins prefetching blocks. See also col. 7:14-15, col. 7:60-65, col. 5:20-31, and col. 11:15-28 describing prefetching of the specified blocks. See further col. 13:5-27 prefetching only blocks query is interested in. Note as in col. 11:54-63 and 12:1-10 the prefetcher can be established per column, such that all columns of the group are being prefetched while fetching/processing the first column).
Birnbaum does not explicitly teach determining groupings of adjacent columns as:
comprising grouping one or more immediately adjacent columns into a respective set of the plurality of sets of adjacent columns; and (But note Birnbaum as in col. 10:43-45 wherein there is generally a unique identifier for a scan process which is a grouping of columns for query, col. 10: 64-67 wherein the series of requests are for a particular slice/group of columns, and as in col. 11:32-35 there is a determined first group of adjacent columns A, B, and C within a query that are processed including prefetching, but not explicitly determining a grouping as respective sets or any second sets).
However, Franke in the analogous art grouping query columns for scanning teaches: comprising grouping one or more immediately adjacent columns into a respective set of the plurality of sets of adjacent columns; and (See Franke [0029] and [0032]-[0034] wherein grouping decision is made a dispatched work sent to query engine, including for a column store “consecutive records” (i.e. adjacent columns) are partitioned into scan sharing groups of working size with other columns that need to be read (i.e. accessed by the query) which is creating respective sets (i.e. the scan groups) of adjacent/consecutive columns. This includes as in [0021] such being logically connected by adjacency. See also [0038]-[0039] describing boundaries as adjacent/sequential columns for groups. See further [0047], [0053], and [0058], group identified for query columns, determining groups for columns of queries).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Franke with the teachings of Birnbaum. One having ordinary skill in the art would have been motivate to combine the column grouping for scanning as in Franke with the specific column based adjacent/sibling block prefetching strategy for query processing as in Birnbaum in order to reduce latency and improve performance with higher throughput. See Franke [0007]-[00011], [0024], and [0034]. Specifically, the combination of Franke’s grouping for query column processing with column processing and prefetching as in Birnbaum would be motivated to avoid prefetch overloading and stalling queries based on block faults from cache fills during prefetching. The grouping allows for the query processing to share scans within a contiguous partition for prefetching operations, which reduces overall scan time and improves the efficiency of fetching and prefetching within Birnbaum.

Regarding claim 16, Birnbaum in view of Franke as applied above to claim 15 further teaches:
The non-transitory computer readable medium of claim 15, wherein the database query comprises a plurality of projections of columns, and the plurality of sets of adjacent columns are determined according to the plurality of projections of columns. (See Birnbaum col. 11:29-67 wherein the database query comprises projections of a plurality columns, as for example columns A, B, and C and the determined column blocks to prefetch are based on the sibling/following/adjacent to the determined projections of columns. See also col. 7:53-65).


Claims 4-7, 11-13, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Birnbaum in view of Franke and further in view of Marwah U.S. Patent Pub. No. 2012/0054225 (hereinafter Marwah).

Regarding claim 4, Birnbaum in view of Franke as applied above to claim 1 further teaches:
The method of claim 1, 
Birnbaum in view of Franke does not explicitly teach:
wherein the database comprises a row-column hybrid storage database comprising blocks of data, wherein a block of data of the blocks of data comprises some or all data of each column in the database and rows in a block of data of the blocks of data are stored column by column. (But note that Birnbaum as in Fig. 6 and col. 51-65 describes blocks of data comprising columns and rows stored column by column, but is not explicitly in a “hybrid” format).
However, Marwah in the analogous art of hybrid columnar data stores with prefetching teaches:
wherein the database comprises a row-column hybrid storage database comprising blocks of data, wherein a block of data of the blocks of data comprises some or all data of each column in the database and rows in a block of data of the blocks of data are stored column by column. (See Marwah [0023]-[0025] wherein a row-column hybrid storage is comprises blocks/units of rows of data segmented in units, but stored column by column. See further [0035]-[0036] wherein contiguous/adjacent column blocks are prefetched).


Regarding claim 5, Birnbaum in view of Franke and Marwah as applied above to claim 4 further teaches:
The method of claim 4, further comprising: determining if there is a current block to be processed; in response to a determination that there is a current block to be processed, reading each set of adjacent columns in the current block; (See Birnbaum col. 10:43 through col. 11:67 and col. 14:32-48 wherein when the scan query begins, scan determines current column block and reads further ahead for sibling/adjacent columns following the current column).
determining if there is a next block to be processed, wherein the next block is located next to the current block in the database; and in response to a determination that there is a next block to be processed, prefetching data in each set of adjacent columns in the next block; and setting the next block as the current block. (See Birnbaum col. 10:43 through col. 11:67 and col. 14:20-48 wherein adjacent block to current is prefetched and when the scan query moves from current block to next block, the next block is pinned as active/current and process repeats to read further ahead for sibling/adjacent columns following the current column).

Regarding claim 6, Birnbaum in view of Franke and Marwah as applied above toc claim 5 further teaches:
The method of claim 5, further comprising: processing metadata of the blocks to determine if there is a current block to be processed; and (See Birnbaum as in col. 13:5-27 wherein metadata of current block is processed as minimum and maximum values, and based on the range of columns of interest to the query a current block is determined as need to be scanned/processed or not. See also Marwah [0042]-[0044]).
processing metadata of the blocks to determine if there is a next block to be processed. (See Birnbaum as in col. 13:5-27 wherein metadata of next prefetch blocks are also processed as minimum and maximum values, and based on the range of columns of interest to the query a next set of prefetch blocks are determined as need to be scanned/processed or not and selected for prefetching based on such. See also Marwah [0042]-[0044]).

Regarding claim 7, Birnbaum in view of Franke and Marwah as applied above toc claim 6 further teaches:
The method of claim 6, wherein: processing metadata of the blocks to determine if there is a current block to be processed further comprising determining if a block has data that qualifies a predicate of the database query based on the metadata of the block; and (See Birnbaum as in col. 13:5-27 wherein metadata of current block is processed as to minimum and maximum values, and determines if qualifies based on predicate of database query specifying an interested range. See also Marwah [0042]-[0044]).
processing metadata of the blocks to determine if there is a next block to be processed further comprising determining if a block has data that qualifies a predicate of the database query based on the metadata of the block. (See Birnbaum as in col. 13:5-27 wherein metadata of next prefetch blocks are also processed as to minimum and maximum values, and determines if qualifies based on predicate of database query specifying an interested range. See also Marwah [0042]-[0044]).


The database system of claim 9, 
Birnbaum in view of Franke does not explicitly teach:
wherein the database is a row-column hybrid storage database comprising blocks of data, wherein a block of data of the blocks of data comprises some or all data of each column in the database. (But note that Birnbaum as in Fig. 6 and col. 51-65 describes blocks of data comprising columns and rows stored column by column, but is not explicitly in a “hybrid” format).
However, Marwah in the analogous art of hybrid columnar data stores with prefetching teaches:
wherein the database is a row-column hybrid storage database comprising blocks of data, wherein a block of data of the blocks of data comprises some or all data of each column in the database. (See Marwah [0023]-[0025] wherein a row-column hybrid storage is comprises blocks/units of rows of data segmented in units, but stored column by column. See further [0035]-[0036] wherein contiguous/adjacent column blocks are prefetched).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Marwah with the teachings of Birnbaum in view of Franke. One having ordinary skill in the art would have been motivate to combine the row-column hybrid storage database with prefetching as in Marwah with the specific column based adjacent/sibling block prefetching strategy for query processing as in Birnbaum and the query column scan grouping as in Franke in order to provide more reasonable query speed processing benefits for both retrieving a particular row and table scans. See Marwah [0012]-[0013] and [0024] wherein hybrid storage format provides benefits of more reasonable performance over database workloads which have both row retrieval and scan operations.

Regarding claim 12, Birnbaum in view of Franke and Marwah as applied above to claim 11 further teaches:
The database system of claim 11, wherein the processor is further configured to cause the database system to: determine if there is a current block to be processed; in response to a determination that there is a current block to be processed, read each set of adjacent columns in the current block, and  (See Birnbaum col. 10:43 through col. 11:67 and col. 14:32-48 wherein when the scan query begins, scan determines current column block and reads further ahead for sibling/adjacent columns following the current column).
determine if there is a next block to be processed, wherein the next block is located next to the current block in the database; and in response to a determination that there is a next block to be processed, prefetch data in each set of adjacent columns in the next block and setting the next block as the current block. (See Birnbaum col. 10:43 through col. 11:67 and col. 14:20-48 wherein adjacent block to current is prefetched and when the scan query moves from current block to next block, the next block is pinned as active/current and process repeats to read further ahead for sibling/adjacent columns following the current column).

Regarding claim 13, Birnbaum in view of Franke and Marwah as applied above to claim 12 further teaches:
The database system of claim 12, wherein the processor is further configured to cause the database system to: in determining if there is a current block to be processed, determine if a block has data that qualifies a predicate of the database query based on metadata of the block; and (See Birnbaum as in col. 13:5-27 wherein metadata of current block is processed as to minimum and maximum values, and determines if qualifies based on predicate of database query specifying an interested range. See also Marwah [0042]-[0044]).
in determining if there is a next block to be processed, determine if a block has data that qualifies a predicate of the database query based on metadata of the block. (See Birnbaum as in col. 13:5-27 wherein metadata of next prefetch blocks are also processed as to minimum and maximum 

Regarding claim 17, Birnbaum in view of Franke as applied above to claim 15 further teaches:
The non-transitory computer readable medium of claim 15, 
Birnbaum in view of Franke does not explicitly teach:
wherein the database is a row-column hybrid storage database comprising blocks of data, wherein a block of data of the blocks of data comprises some or all data of each column in the database. (But note that Birnbaum as in Fig. 6 and col. 51-65 describes blocks of data comprising columns and rows stored column by column, but is not explicitly in a “hybrid” format).
However, Marwah in the analogous art of hybrid columnar data stores with prefetching teaches:
wherein the database is a row-column hybrid storage database comprising blocks of data, wherein a block of data of the blocks of data comprises some or all data of each column in the database. (See Marwah [0023]-[0025] wherein a row-column hybrid storage is comprises blocks/units of rows of data segmented in units, but stored column by column. See further [0035]-[0036] wherein contiguous/adjacent column blocks are prefetched).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Marwah with the teachings of Birnbaum in view of Franke. One having ordinary skill in the art would have been motivate to combine the row-column hybrid storage database with prefetching as in Marwah with the specific column based adjacent/sibling block prefetching strategy for query processing as in Birnbaum and the query column scan grouping as in Franke in order to provide more reasonable query speed processing benefits for both retrieving a particular row and table scans. See Marwah [0012]-[0013] and [0024] wherein hybrid storage format provides benefits of more reasonable performance over database workloads which have both row retrieval and scan operations.

Regarding claim 18, Birnbaum in view of Franke and Marwah as applied above to claim 17 further teaches:
The non-transitory computer readable medium of claim 17, wherein the set of instructions that is executable by one or more processors of the database system to cause the database system to further perform: determining if there is a current block to be processed; in response to a determination that there is a current block to be processed, reading each set of adjacent columns in the current block, and  (See Birnbaum col. 10:43 through col. 11:67 and col. 14:32-48 wherein when the scan query begins, scan determines current column block and reads further ahead for sibling/adjacent columns following the current column).
determining if there is a next block to be processed, wherein the next block is located next to the current block in the database; and in response to a determination that there is a next block to be processed, prefetching data in each set of adjacent columns in the next block and setting the next block as the current block. (See Birnbaum col. 10:43 through col. 11:67 and col. 14:20-48 wherein adjacent block to current is prefetched and when the scan query moves from current block to next block, the next block is pinned as active/current and process repeats to read further ahead for sibling/adjacent columns following the current column).

Regarding claim 18, Birnbaum in view of Franke and Marwah as applied above toc claim 19 further teaches:
The non-transitory computer readable medium of claim 18, wherein the set of instructions that is executable by one or more processors of the database system to cause the database system to further perform: when determining if there is a current block to be processed, determining if a block has data that qualifies a predicate of the database query based on metadata of the block; and  (See 
when determining if there is a next block determining if a block has data that qualifies a predicate of the database query based on a metadata of the block. (See Birnbaum as in col. 13:5-27 wherein metadata of next prefetch blocks are also processed as to minimum and maximum values, and determines if qualifies based on predicate of database query specifying an interested range. See also Marwah [0043]-[0044]).

Claims 8, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Birnbaum in view of Franke and further in view of Lipcon, U.S. Patent Pub. No. 2013/0254246 (hereinafter Lipcon).

Regarding claim 8, Birnbaum in view of Franke as applied above to claim 1 further teaches:
The method of claim 1, wherein prefetching data in the adjacent columns further comprises: 
Birnbaum does not explicitly teach:
prefetching data in the adjacent columns using a system call of an operating system on the database system. (But note Birnbaum col. 11:29-43 wherein the data is prefetched with a call, but it is not clear whether this is a system call from the OS).
However, Lipcon in the analogous art of prefetching data teaches:
prefetching data in the adjacent columns using a system call of an operating system on the database system. (See Lipcon [0051]-[0053] wherein an OS system call is used to prefetch data of a requested prefetch range).


Regarding claim 14, Birnbaum in view of Franke as applied above to claim 9 further teaches:
The database system of claim 9, wherein the processor is further configured to cause the database system to: 
Birnbaum does not explicitly teach
prefetch data in the adjacent columns using a system call of an operating system on the database system. (But note Birnbaum col. 11:29-43 wherein the data is prefetched with a call, but it is not clear whether this is a system call from the OS).
However, Lipcon in the analogous art of prefetching data teaches:
prefetch data in the adjacent columns using a system call of an operating system on the database system. (See Lipcon [0051]-[0053] wherein an OS system call is used to prefetch data of a requested prefetch range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lipcon with the teachings of Birnbaum and Franke. One having ordinary skill in the art would have been motivate to combine the OS system call for deterministic prefetching data as in Lipcon with the specific column based adjacent/sibling block prefetching strategy for query processing as in Birnbaum and the column scan grouping for query processing as in Franke in order to minimize the time delay for prefetching data using OS call techniques. OS system call prefetching typically requires heuristic analysis, however the specified/determined prefetching as in Birnbaum and Franke combination can be performed as a system call of an OS to improve the time delay in prefetching data and prefetch data more likely to be used for the query.

Regarding claim 20, Birnbaum in view of Franke as applied above to claim 15 further teaches:
The non-transitory computer readable medium of claim 15, wherein the set of instructions that is executable by one or more processors of the database system to cause the database system to further perform:
Birnbaum does not explicitly teach:
prefetching data in the adjacent columns using a system call of an operating system on the database system. (But note Birnbaum col. 11:29-43 wherein the data is prefetched with a call, but it is not clear whether this is a system call from the OS).
However, Lipcon in the analogous art of prefetching data teaches:
prefetching data in the adjacent columns using a system call of an operating system on the database system. (See Lipcon [0051]-[0053] wherein an OS system call is used to prefetch data of a requested prefetch range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lipcon with the teachings of Birnbaum and Franke. One having ordinary skill in the art would have been motivate to combine the OS system call for deterministic prefetching data as in Lipcon with the specific column based adjacent/sibling block prefetching strategy for query processing as in Birnbaum and the column scan grouping for query processing as in Franke in order to minimize the time delay for prefetching data using OS call techniques. OS system call prefetching typically requires heuristic analysis, however the specified/determined prefetching as in Birnbaum and Franke combination can be performed as a system call of an OS to improve the time delay in prefetching data and prefetch data more likely to be used for the query.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the references in entirety, as potentially teaching all or part of the claimed invention. See MPEP §§ 2141.02 and 2123.

The prior art made of record:
US 2012/0084278

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T BROOKS whose telephone number is (571)272-3334.  The examiner can normally be reached on Monday - Friday 5:30AM to 2:00PM Eastern Time. Examiner email address is DAVID.BROOKS@USPTO.GOV
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. Applicant may also email examiner at DAVID.BROOKS@USPTO.GOV for scheduling purposes.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David T. Brooks/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        7/9/2021